Citation Nr: 1201139	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an effective date prior to January 7, 2005, for the awards of entitlement to service connection for right knee disabilities.

2.  Entitlement to a disability evaluation in excess of 10 percent service connected chronic right knee strain with instability.

3.  Entitlement to a disability evaluation in excess of 10 percent service connected chronic right knee strain with loss of range of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active service from February 9, 1993, to February, 26, 1993, and from January 1997 to April 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decisions rendered in May 2005 and February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's increased rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for right knee disorders were received by the RO in May 1998, less than one year following his discharge from service. 

2.  In a February 1999 rating decision, the RO denied entitlement to service connection for Osgood's Schlatters congenital deformity of the heads of the tibias of knees as well as chronic residuals of a right knee strain injury; however, after being given notice of the decision, the Veteran did not timely appeal this decision.

3.  On January 7, 2005, the Veteran filed a petition to reopen his claim of entitlement to service connection for right knee disorders. 

4. In a May 2005 decision, the RO granted entitlement service connection for chronic right knee strain, assigning a noncompensable (zero percent) rating effective January 7, 2005.  

5.  In a February 2006 rating decision, a Decision Review Officer (DRO) from the RO assigned a 10 percent evaluation for chronic right knee strain with instability as well as a separate 10 percent evaluation for based on right knee limitation of motion, each effective from January 7, 2005. 


CONCLUSION OF LAW

The criteria for effective dates prior to January 7, 2005, for the awards of service connection for right knee disabilities is not met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in February and July 2005.  The pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

The Veteran's claim for earlier effective dates arises from his disagreement with the assigned effective dates for the awards listed above.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In addition, it is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  

With respect to the Dingess requirements, in April 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, private treatment records, and a May 2005 VA joints examination.  The Veteran submitted multiple written statements discussing his contentions.  


Consequently, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2011).

The effective date for an award of disability for reopened claims shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(r) (2011). 

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(q)(1)(ii) (2011). 

The United States Court of Appeals for Veterans Claims (Court) has held that when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995)). 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2011). 

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2011). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2011). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35   (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 





Factual Background and Analysis

In a May 1998 VA Form 21-526 (Veteran's Application for Compensation or Pension), the Veteran filed claims for entitlement to service connection for knee disorders.  

In a February 1999 rating decision, the RO denied entitlement to service connection for Osgood's Schlatters congenital deformity of the heads of the tibias of knees and chronic residuals of a right knee strain injury.  The RO determined that the Osgood's Schlatters congenital deformity was a congenital/developmental deformity that had not been aggravated by service.  As for the claim for service connection for chronic right knee strain, the RO noted that service treatment records reflected treatment for right knee symptomatology in 1997 and 1998.   However, it was observed that the records from 1998 noted that further studies were needed, and that the Veteran had failed to report for two (2) scheduled VA examinations, service connection could not be granted.  

Notice of the February 1999 decision was sent to the Veteran's mailing address or record.  The Veteran did not appeal that decision.  Moreover, no additional material evidence was received between February 1999 and February 2000.   See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).

On January 7, 2005, the Veteran filed a petition to reopen his claims of entitlement to service connection for right knee disorders.  In a May 2005 decision, the RO granted entitlement service connection for chronic right knee strain, assigning a noncompensable (zero percent) rating effective January 7, 2005.  The Veteran filed a notice of disagreement (NOD) in June 2005, expressing disagreement with the assigned rating for the award listed above.

Thereafter, in a February 2006 rating decision, a DRO assigned a 10 percent evaluation for chronic right knee strain with instability as well as a separate 10 percent evaluation for based on right knee limitation of motion, each effective from January 7, 2005.  In a March 2006 NOD, the Veteran expressed disagreement with the assigned effective dates for the awards listed above, asserting that his ratings should be dated back to his date of discharge in 1998.

In written statements of record, the Veteran has maintained that he suffered from right knee disorders during service and his service discharge date in 1998 was the more appropriate effective date for the grants of service connection.  He further asserted that his claim for service connection was filed in 1998 and that he did not receive any documents about examination appointments or that discussed the denial of his claim in 1999.  

Considering the facts in this case in light of the above-noted legal criteria, the Board finds that the assignment of an effective date prior to January 7, 2005, is not warranted for the grant of service connection and awards of 10 percent disability evaluations for the Veteran's service-connected right knee disabilities. 

As noted above, under 38 C.F.R. § 3.400, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later. 

In this case, the date of entitlement precedes the date of the reopened claim.  Thus, the date of the reopened claim as the later date is the controlling date for the effective dates assigned under the factual circumstances in this matter.  Further, the Court has acknowledged that the effective date based on an award of service connection is not based on the date of the earliest medical evidence demonstrating a casual connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  LaLonde v. West, 12 Vet. App. 377, 382 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997), and Wright v. Gober, 10 Vet. App. 391 (1997).  Stated differently, based on the facts in this case, the assignment of effective dates earlier than January 7, 2005, is legally precluded.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  

The Veteran's assertion that earlier effective dates in 1998 are warranted for the award of service connection for chronic right knee strain with instability and limitation of motion is also legally unsupported.  To the extent that the Veteran has asserted that VA did not inform him of examination requests or the February 1999 rating decision, he has offered no clear supporting evidence that this is the case.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  

Here, the February 1999 rating decision was shown to be mailed to his known mailing address at that time. There is no indication that the notice letter and decision were returned as non-deliverable.  Further, the February 1999 decision clearly noted that the Veteran had failed to report for two scheduled VA examinations.  Had the Veteran truly not received notice of his examinations, the Board does not understand why he failed to report this to the RO and ask for a new examination.  

Thus, the Board has determined that there is no basis for the assignment of an effective date earlier than January 7, 2005, for the grant of service connection and awards of 10 percent disability evaluations for chronic right knee strain with instability and limitation of motion.  As the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claim, the benefit of the doubt doctrine does not apply.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to an effective date prior to January 7, 2005, for the awards of entitlement to service connection for right knee disabilities is denied.



REMAND

As discussed, the May 1998 rating granted service connection for chronic right knee strain and assigned a noncompensable.  The Veteran submitted a notice of disagreement in June 2005.  He argued that a rating of "at least 10 percent" was warranted.  He reiterated his argument in an August 2005 statement.  Then, in a rating action dated in February 2006, the Veteran was assigned a 10 percent rating for chronic right knee strain with instability and a 10 percent rating for chronic right knee strain will loss of range of motion.  The Veteran had not indicated that he was satisfied with the combined 20 percent rating that was assigned for his right knee disability.  AB v. Brown, 6 Vet. App. 35   (1993) (a claim remains in controversy where less than the maximum available benefits is awarded).  The RO has not issued a statement of the case (SOC) concerning the Veteran's claim. Where a SOC has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board. Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC shall issue a Statement of the Case on the issues of entitlement to disability evaluations in excess of 10 percent service connected chronic right knee strain with instability and chronic right knee strain with loss of range of motion.

2.  The RO/AMC shall clearly advise the Veteran and his representative of the need to file a substantive appeal if he wishes to an perfect appeal on these issues.  If an appeal is perfected, then the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2010). 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


